

115 S2055 IS: Youth Opioid Use Treatment Help Act of 2017
U.S. Senate
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2055IN THE SENATE OF THE UNITED STATESNovember 1, 2017Mr. Peters (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to better address substance use and substance use disorders
			 among young people.
	
 1.Short titleThis Act may be cited as the Youth Opioid Use Treatment Help Act of 2017 or the YOUTH Act. 2.Reauthorization of substance abuse treatment services for children, adolescents, and young adultsSection 514 of the Public Health Service Act (42 U.S.C. 290bb–7) is amended—
 (1)in the section heading, by striking children and adolescents and inserting children, adolescents, and young adults; (2)in subsection (a)(2), by striking children, including and inserting children, adolescents, and young adults, including; and
 (3)by striking children and adolescents each place it appears and inserting children, adolescents, and young adults. 3.Access to medication-assisted treatment for adolescents and young adults demonstration program (a)In generalThe Secretary of Health and Human Services, acting through the Director of the Agency for Healthcare Research and Quality (in this section referred to as the Director), shall award grants to eligible entities to establish demonstration programs to—
 (1)expand access to medication-assisted treatment for opioid use disorders among adolescents and young adults;
 (2)identify and test solutions for overcoming barriers to implementation of medication-assisted treatment for adolescents and young adults; or
 (3)create and distribute resources on medication-assisted treatment training and implementation for providers of health care to children, adolescents, and young adults.
 (b)Eligible entitiesTo be eligible to receive a grant under subsection (a), an entity shall— (1)be a State, political subdivision of a State, Indian tribe, or tribal organization, professional family medicine provider organization, professional pediatric provider organization or other organization representing providers of health care to children, adolescents, and young adults, professional addiction medicine provider organization, hospital, an institution of higher education, or other appropriate public or nonprofit institution; and
 (2)certify that it is in compliance with all applicable registration and licensing requirements. (c)ApplicationTo seek a grant under this section, an entity shall submit to the Director an application at such time, in such manner, and containing such information as the Director may require.
 (d)DurationAn eligible entity may receive funds under this section to carry out a demonstration program described in this section for a period of not greater than 3 years. After the first year for which funding is provided to an eligible entity for a demonstration program, funding may be provided under this section for a subsequent year for such program only upon review of such program by the Director and approval by the Director of such subsequent year of funding.
			(e)Reports
 (1)By grant recipientsEach eligible entity awarded a grant under this section for a demonstration program shall submit to the Director progress reports on such demonstration program at such times, in such manner, and containing such information as the Director may require.
 (2)By DirectorNot later than one year after the date on which all demonstration programs funded under this section have been completed, the Director shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives a report that—
 (A)describes the availability of medication-assisted treatment for adolescents and young adults with opioid use disorders in the United States, including barriers to such treatment;
 (B)describes the specific demonstration programs carried out pursuant to this section; (C)evaluates the effectiveness of such programs;
 (D)evaluates any unintended consequences of such programs; and (E)provides recommendations for ensuring that medication-assisted treatment is accessible to adolescents and young adults with opioid use disorders.
 (f)DefinitionsIn this section: (1)The phrase adolescents and young adults means individuals who have attained 10 years of age and not yet attained 26 years of age.
 (2)The term medication-assisted treatment means the combination of pharmacological treatments approved by the Food and Drug Administration, and counseling and behavioral therapies, for the treatment of substance use disorders.
 (3)The term opioid use disorder means a problematic pattern of opioid use leading to clinically significant impairment or distress occurring within a 12-month period.
 (4)The term pediatric health care provider means a provider of health care to individuals who have attained 10 years of age and not yet attained 26 years of age.
 (5)The term professional family medicine provider organization means a national organization whose members consist primarily of family medicine providers. (6)The term professional pediatric provider organization means a national organization whose members consist primarily of pediatric health care providers.
 (g)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 to carry out this section.